Citation Nr: 1714295	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a lower respiratory disorder other than tuberculosis, including chronic obstructive pulmonary disease (COPD), bronchitis, emphysema, and asbestosis, to include as due to asbestos exposure.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had also perfected an appeal as to issues of entitlement to higher initial evaluations for service-connected atrial fibrillation, headaches, and bilateral hearing loss, as well as the continued noncompensable evaluation for service-connected hypertension in a December 2011 rating decision.  See January 2012 notice of disagreement (NOD); November 2012 statement of the case (SOC); December 2012 substantive appeal.  The RO issued a June 2015 supplemental SOC (SSOC) for those issues on the same day that it issued an SOC for issue of entitlement to service connection for diabetes mellitus from a subsequent December 2011 rating decision, as well as entitlement to a compensable evaluation and entitlement to an effective date earlier than December 12, 2012, for the grant of service connection for erectile dysfunction (based on the initial grant of service connection in the May 2013 rating decision and the earlier effective date as granted in a corresponding June 2015 rating decision).

The Veteran submitted a substantive appeal later that same month in which he indicated that he had read the SOC and any SSOCs that he received and was only appealing the issue of erectile dysfunction.  He then specifically explained that he was requesting compensation for his erectile dysfunction because his service-connected hypertension caused this problem, and he could not afford the erectile dysfunction medication.  Based on the content of that June 2015 substantive appeal, the RO considered the issues other than entitlement to a compensable evaluation for erectile dysfunction withdrawn.  See August 2015 deferral; December 2015 certification of appeal.  The Board finds that the determination made by the RO is consistent with the content of the Veteran's submission.  Indeed, the Veteran was notified in the above readjudication documents of the issues in appellate status, and the SOC and SSOC were issued on the same date.  He then chose to continue his appeal at that time only as to the issue of the increased evaluation for erectile dysfunction.

In addition, the Veteran submitted a January 2016 substantive appeal, which the RO accepted for the issues in the December 2015 SOC (May 2015 rating decision).  In that submission, the Veteran also discussed his diabetes mellitus; however, the RO notified the Veteran that the submission was untimely as to an appeal for that issue.  See May 2016 notification letter.  The RO did consider the diabetes mellitus claim as a request to reopen based on an intent to file submitted that same day, along with a formal claim submitted the following month.  See May 2016 rating decision.  The Veteran has not expressed disagreement with those determinations.  

The Board also notes that the Veteran was previously denied service connection for tuberculosis in a July 1978 rating decision.  The RO separately denied the lower respiratory issues listed above in the May 2015 rating decision on appeal.  Given the nature of the Veteran's current contentions, the respiratory issues on appeal have been combined into one issue.  See, e.g., February 2014 claim.

Finally, the Board contacted the Veteran to clarify his intentions regarding his representation.  See May 2010 VA Form 21-22 (initial authorization for Florida Department of Veterans Affairs (FDVA)); January 2016 letter (request to have Veteran submit updated VA Form 21-22 for Veterans Benefits Management System (VBMS) access) with response received in February 2016 ("U.S. Navy" written then crossed out, then "None" written in the service organization box).  In April 2017, the Veteran informed the Board that he wished to proceed without a representative.  See April 2017 report of contact.

This appeal was processed using Virtual VA and VBMS.  The Board notes that there is an automatic waiver of evidence submitted by the Veteran for all issues on appeal in this decision.  There are also VA treatment records that were added to the claims files after the June 2015 SOC for the adjudication of other claims for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  On review, these records show ongoing treatment and contentions that remain the same as those established in other records reviewed by the RO in connection with the claim decided herein.  Moreover, the Veteran has reported that he resumed taking Cialis, but has not indicated that he receives further treatment for his erectile dysfunction.  The Board also notes that the Veteran has routinely submitted ongoing treatment records in support of his other claims.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to the increased evaluation claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gout and a lower respiratory disorder other than tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's erectile dysfunction is productive of loss of erectile power for which he receives special monthly compensation; however, there is no associated penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for erectile dysfunction.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran.

The Veteran was afforded a VA examination in April 2013 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and fully addresses the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected erectile dysfunction since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, a uniform evaluation is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to a higher initial evaluation for his service-connected erectile dysfunction.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent evaluation is warranted for deformity of the penis with loss of erectile power.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial compensable evaluation is not warranted for erectile dysfunction.

The lay and medical evidence of record indicates that the Veteran has loss of erectile power, but does not indicate that he has a penile deformity.  See, e.g., December 2012 claim; April 2013 VA examination report (documenting a normal examination of the penis with no deformity noted); June 2015 substantive appeal (Veteran explaining that he would buy Cialis to help him get an erection, but that he could not afford the medication); January 2016 substantive appeal for another claim (Veteran indicating that he was now taking medication for this problem).  Based on the foregoing, the criteria for a 20 percent evaluation are not more nearly approximated.  The Board also observes that the Veteran is in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) based on the loss of use of a creative organ for his erectile dysfunction.

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for erectile dysfunction.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected erectile dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's lower respiratory disorder claim.  Specifically, it appears that there may be outstanding, relevant private treatment records, as detailed in the directives below.

The Veteran has contended that he has COPD, emphysema, and bronchitis as a result of his military service.  Specifically, he has contended that he had asbestos exposure because he had to perform his duties on the USS Power (DD-839) while it was dry docked at the Brooklyn Naval Shipyard in May 1974 or June 1974 for major repairs, in addition to generally being exposed while aboard the vessel.  See, e.g., February 2014 claim; August 2015 NOD.

The Veteran's service records show that he served as a boatswain's mate and was assigned for duty to the USS Power, including from April 1974 to May 1975.  See DD 214 and abstract of service and medical care in service treatment records.  As the Veteran served in the Navy and provided a specific date range for potential asbestos exposure beyond his regular service duties, a remand is necessary to ensure that all development has been accomplished in this regard.  See VA Adjudication Procedures Manual (M21-1), IV.ii.1.I.3 (information on developing claims for asbestos-related diseases) with "Asbestos MOS Handout" in M21-1, IV.ii.1.I.3.c (listing boatswain's mate as military occupational specialty that has a minimal probability of asbestos exposure).

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claim.

In addition, the April 2015 VA examiner diagnosed the Veteran with COPD and acute bronchitis and determined that these disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing this opinion, the examiner discussed the Veteran's in-service treatment for upper respiratory infections (URIs) and found that there was no relationship between those resolved in-service problems and the development of COPD many years later.  The examiner also noted the Veteran's reported smoking history.

In a May 2015 clarifying opinion, another VA examiner determined that the currently diagnosed lower respiratory disorders were less likely than not caused by or the result of the in-service URIs/cough.  In providing this opinion, the examiner explained how the in-service events were minor and did resolve, discussing medical literature regarding the development of COPD.  The examiner also discussed the significance of the Veteran's smoking history in the development of his respiratory disorders.

Although the examiners addressed questions related to the current lower respiratory disorders, it is unclear if they considered the Veteran's claimed asbestos exposure.  See March 2015 VA examination request; April 2015 VA examination report (noting that service records were silent regarding asbestos exposure).  Therefore, an additional VA medical opinion is needed.

The AOJ will also have an opportunity to review the evidence added to the claims file since the December 2015 SOC for this claim for preparation of an SSOC if necessary.  There is an automatic waiver of initial AOJ review for any evidence submitted by the Veteran; however, as some of the additional evidence was obtained by the RO rather than the Veteran, the automatic waiver provision does not apply.

Finally, the record shows that the Veteran submitted a timely NOD with the May 2015 rating decision in which the RO denied service connection for gout.  See January 2016 NOD.  However, it does not appear that the RO has started to process that appeal.  Thus, a remand is required for the AOJ to issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  After completing the foregoing development, the AOJ should take any appropriate steps to attempt to verify the Veteran's claimed asbestos exposure while assigned to the USS Power (DD-839).  Such development may include contacting the Naval Sea Systems Command (NAVSEA) or any other appropriate entity.

The Veteran has contended that he had asbestos exposure because he performed his duties on the USS Power while it was dry docked at the Brooklyn Naval Shipyard in May 1974 or June 1974 for major repairs, in addition to generally being exposed while aboard the vessel.  See, e.g., February 2014 claim; August 2015 NOD.  His service records show that he served as a boatswain's mate and was assigned for duty to the USS Power, including from April 1974 to May 1975.  See DD 214 and abstract of service and medical care in service treatment records.

All attempts and responses should be documented in the claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed respiratory disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from Dr. T.B.  See April 2015 VA examination (Veteran reported that he had seen Dr. T.B. the month prior).

The AOJ should also secure any outstanding, relevant VA treatment records, if any.  

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current lower respiratory disorder other than tuberculosis that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has COPD, emphysema, and bronchitis from in-service asbestos exposure.  He has contended that he had asbestos exposure because he had to perform his duties on the USS Power while it was dry docked at the Brooklyn Naval Shipyard in May 1974 or June 1974 for major repairs, in addition to generally being exposed while aboard the vessel.  See, e.g., February 2014 claim; August 2015 NOD.  His service records show that he served as a boatswain's mate and was assigned for duty to the USS Power, including from April 1974 to May 1975.  See DD 214 and abstract of service and medical care in service treatment records.

The record also shows that the Veteran has a smoking history.  See, e.g., November 1992 private treatment record (notation of 25 pack-year smoking history); September 2014 private treatment record (notation of Veteran continuing to smoke one pack per day and has smoked since age 15, 46 years) (June 2010 and March 2015 VBMS entries); April 2015 VA examination report (Veteran reported smoking 20 cigarettes a day for 25 years, stopped in September 2014 and uses e-cigarettes).

The service treatment records show various respiratory complaints.  See, e.g., May 2015 VA clarifying opinion (listing specific in-service treatment).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current lower respiratory disorders other than tuberculosis. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

In providing this additional opinion, the examiner is asked to consider and discuss the following:

(a) Whether any of the diagnoses represent the same disease process (e.g., whether bronchitis is part of the COPD). See, e.g., November 1992 private treatment record (assessment of bronchitis with notation of smoking history); April 2014 private treatment record (noting treatment for bronchitis); September 2014 private treatment record (consultation for known history of COPD treated in the past by primary care physician only when has exacerbations with discharge diagnosis of COPD exacerbation); June 2016 Dr. T.B. and L.G. written statements (noting diagnosis of COPD) (June 2010, April 2014, March 2015, and July 2016 VBMS entries).

(b) The Veteran's contentions regarding his in-service asbestos exposure from performing his duties as a boatswain's mate (a military occupational specialty that has a minimal probability of asbestos exposure), as well as the 1974 dry dock event, if verified by the RO.

(c) Any other medically significant factors, including the Veteran's smoking history.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the December 2015 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for gout.  See May 2015 rating decision; January 2016 notice of disagreement; May 2016 codesheet.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


